Name: Commission Delegated Regulation (EU) 2019/227 of 28 November 2018 amending Delegated Regulation (EU) No 1062/2014 as regards certain active substances/product-type combinations for which the competent authority of the United Kingdom has been designated as the evaluating competent authority (Text with EEA relevance.)
 Type: Delegated Regulation
 Subject Matter: means of agricultural production;  chemistry;  agricultural policy;  marketing
 Date Published: nan

 8.2.2019 EN Official Journal of the European Union L 37/1 COMMISSION DELEGATED REGULATION (EU) 2019/227 of 28 November 2018 amending Delegated Regulation (EU) No 1062/2014 as regards certain active substances/product-type combinations for which the competent authority of the United Kingdom has been designated as the evaluating competent authority (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1) and in particular the first subparagraph of Article 89(1) thereof, Whereas: (1) Commission Delegated Regulation (EU) No 1062/2014 (2) sets out in its Annex II a list of active substance/product-type combinations included in the programme of review of existing active substances contained in biocidal products (review programme). (2) The competent authority of the United Kingdom of Great Britain and Northern Ireland (the United Kingdom) is the evaluating competent authority for several active substance/product-type combinations listed in Annex II to Delegated Regulation (EU) No 1062/2014. (3) The United Kingdom submitted on 29 March 2017 the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union. As a result, the United Kingdom will withdraw from the Union on 30 March 2019 and the Union legislation will no longer apply to and in the United Kingdom. A withdrawal agreement is currently being negotiated between the European Union and the United Kingdom, which includes a transition period. According to draft provisions of the Withdrawal Agreement as agreed between the EU and the United Kingdom at negotiator's level, during the transition period, a competent authority of the United Kingdom can not act as evaluating competent authority for any active substance/product-type combination included in the review programme. Moreover, there is no certainty whether the Withdrawal Agreement, once finalised, will be signed and ratified by both parties, and this before the 30 March 2019. (4) Therefore, as regards the active substances/product-type combinations included in the review programme for which the competent authority of the United Kingdom has been designated as the evaluating competent authority, it is necessary to designate a new evaluating competent authority from among the competent authorities of the remaining 27 Member States of the European Union, EEA countries, or Switzerland, with effect from 30 March 2019. (5) Notwithstanding the stage of evaluation of the application, the Member States whose competent authorities are designated to replace that of the United Kingdom should be allowed to request fees for the services provided, in accordance with Article 80 of Regulation (EU) No 528/2012. (6) Taking into account that the review programme has to be finalised by the target date indicated in Article 89(1) of Regulation (EU) No 528/2012, appropriate time limits should be established for finalising the evaluations of the reallocated applications for active substance/product-type combinations. (7) Delegated Regulation (EU) No 1062/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Delegated Regulation (EU) No 1062/2014 is amended as follows: (1) the following Article is inserted: Article 6a Applications for which the competent authority of the United Kingdom was the evaluating competent authority before 30 March 2019 1. This Article is applicable to applications for which the competent authority of the United Kingdom was the evaluating competent authority before 30 March 2019 for the entries 79, 85, 113, 171, 187, 188, 321, 345, 346, 458, 531, 554, 571, 599, 609, 1045, 1046 and 1047 of Annex II. 2. The evaluating competent authority of a Member State having replaced the competent authority of the United Kingdom in relation to an application that has been submitted before 30 March 2019, shall inform the participant of the fees payable under Article 80(2) of Regulation (EU) No 528/2012 at the latest by 30 April 2019, and shall reject the application if the participant fails to pay the fees within a period of time fixed by the evaluating competent authority. It shall inform the participant and the Agency accordingly. 3. By derogation from the time limits laid down in Article 6(3), the assessment report and the conclusions shall be sent by the evaluating competent authority within either of the following time limits, whichever is the later: (a) 31 December 2020; (b) the time limit for submitting the assessment report pursuant to Article 6(3)(b) set out in Annex III.; (2) the table set out in Annex II is replaced by the table set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 30 March 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 167, 27.6.2012, p. 1. (2) Commission Delegated Regulation (EU) No 1062/2014 of 4 August 2014 on the work programme for the systematic examination of all existing active substances contained in biocidal products referred to in Regulation (EU) No 528/2012 of the European Parliament and of the Council (OJ L 294, 10.10.2014, p. 1). ANNEX The table set out in Annex II to Delegated Regulation (EU) No 1062/2014 is replaced by the following table: Entry number Substance name Rapporteur Member State EC number CAS number 1 2 3 4 5 6 7 8 9 10 11 12 13 17 18 19 21 22 1 Formaldehyde DE 200-001-8 50-00-0 x x x 9 Bronopol ES 200-143-0 52-51-7 x x x x x x 36 Ethanol EL 200-578-6 64-17-5 x x x 37 Formic acid BE 200-579-1 64-18-6 x x x x x x x 1025 Performic acid generated from formic acid and hydrogen peroxide BE x x x x x x x 43 Salicylic acid NL 200-712-3 69-72-7 x x x 52 Ethylene oxide NO 200-849-9 75-21-8 x 69 Glycolic acid NL 201-180-5 79-14-1 x x x 1026 Peracetic acid generated from tetraacetylethylenediamine (TAED) and hydrogen peroxide AT x 1027 Peracetic acid generated from 1,3-diacetyloxypropan-2-yl acetate and hydrogen peroxide AT x x 1028 Peracetic acid generated from tetraacetylethylenediamine (TAED) and sodium perborate monohydrate AT x 1029 Peracetic acid generated by perhydrolysis of N-acetylcaprolactam by hydrogen peroxide in alkaline conditions AT x 71 L-(+)-lactic acid DE 201-196-2 79-33-4 x 79 (2R,6aS,12aS)-1,2,6,6a,12,12a-Hexahydro-2-isopropenyl-8,9-dimethoxychromeno[3,4-b]furo[2,3-h]chromen-6-one (Rotenone) PL 201-501-9 83-79-4 x 85 Symclosene DE 201-782-8 87-90-1 x x x x x x 92 Biphenyl-2-ol ES 201-993-5 90-43-7 x x x 113 3-Phenyl-propen-2-al (Cinnamaldehyde) PL 203-213-9 104-55-2 x 117 Geraniol FR 203-377-1 106-24-1 x x 122 Glyoxal FR 203-474-9 107-22-2 x x x 133 Hexa-2,4-dienoic acid (Sorbic acid) DE 203-768-7 110-44-1 x 154 Clorophene NO 204-385-8 120-32-1 x 171 2-Phenoxyethanol IT 204-589-7 122-99-6 x x x x x 1072 Carbon dioxide FR 204-696-9 124-38-9 x 179 Carbon dioxide generated from propane, butane or a mixture of both by combustion FR x 180 Sodium dimethylarsinate (Sodium Cacodylate) PT 204-708-2 124-65-2 x 185 Tosylchloramide sodium (Chloramin T) ES 204-854-7 127-65-1 x x x x 187 Potassium dimethyldithiocarbamate SE 204-875-1 128-03-0 x x x 188 Sodium dimethyldithiocarbamate SE 204-876-7 128-04-1 x x x 195 Sodium 2-biphenylate ES 205-055-6 132-27-4 x x x x x x 206 Thiram BE 205-286-2 137-26-8 x 210 Metam-sodium BE 205-293-0 137-42-8 x x 227 2-Thiazol-4-yl-1H-benzoimidazole (Thiabendazole) ES 205-725-8 148-79-8 x x x 235 Diuron DK 206-354-4 330-54-1 x x 239 Cyanamide DE 206-992-3 420-04-2 x x 253 Tetrahydro-3,5-dimethyl-1,3,5-thiadiazine-2-thione (Dazomet) BE 208-576-7 533-74-4 x x 283 Terbutryn SK 212-950-5 886-50-0 x x x 292 (1,3,4,5,6,7-Hexahydro-1,3-dioxo-2H-isoindol-2-yl)methyl (1R-trans)-2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate (d-Tetramethrin) DE 214-619-0 1166-46-7 x 321 Monolinuron HU 217-129-5 1746-81-2 x 330 N-(3-Aminopropyl)-N-dodecylpropane-1,3-diamine (Diamine) PT 219-145-8 2372-82-9 x x x x x x x x 336 2,2 ²-Dithiobis[N-methylbenzamide] (DTBMA) PL 219-768-5 2527-58-4 x 339 1,2-Benzisothiazol-3(2H)-one (BIT) ES 220-120-9 2634-33-5 x x x x x x 341 2-Methyl-2H-isothiazol-3-one (MIT) SI 220-239-6 2682-20-4 x 346 Sodium dichloroisocyanurate dihydrate DE 220-767-7 51580-86-0 x x x x x x 345 Troclosene sodium DE 220-767-7 2893-78-9 x x x x x x 348 Mecetronium ethylsulfate (MES) PL 221-106-5 3006-10-8 x 359 Formaldehyde released from (Ethylenedioxy)dimethanol (Reaction products of ethylene glycol with paraformaldehyde (EGForm)) PL 222-720-6 3586-55-8 x x x x x 365 Pyridine-2-thiol 1-oxide, sodium salt (Sodium pyrithione) SE 223-296-5 3811-73-2 x x x x x x 368 Methenamine 3-chloroallylochloride (CTAC) PL 223-805-0 4080-31-3 x x x 377 2,2 ²,2 ³-(Hexahydro-1,3,5-triazine-1,3,5-triyl)triethanol (HHT) PL 225-208-0 4719-04-4 x x x x 382 Tetrahydro-1,3,4,6-tetrakis(hydroxymethyl)imidazo[4,5-d]imidazole-2,5(1H,3H)-dione (TMAD) ES 226-408-0 5395-50-6 x x x x x 392 Methylene dithiocyanate FR 228-652-3 6317-18-6 x 393 1,3-Bis(hydroxymethyl)-5,5-dimethylimidazolidine-2,4-dione (DMDMH) PL 229-222-8 6440-58-0 x x 397 Didecyldimethylammonium chloride (DDAC) IT 230-525-2 7173-51-5 x x x x x x x x 401 Silver SE 231-131-3 7440-22-4 x x x x 1023 Silver, as a nanomaterial SE 231-131-3 7440-22-4 x x x 405 Sulfur dioxide generated from sulfur by combustion DE x 424 Active bromine generated from sodium bromide and sodium hypochlorite NL x x x 1030 Active bromine generated from sodium bromide and calcium hypochlorite NL x x x 1031 Active bromine generated from sodium bromide and chlorine NL x x x 1032 Active bromine generated from sodium bromide by electrolysis NL x x x 1033 Active bromine generated from hypobromous acid and urea and bromourea NL x x 1034 Active bromine generated from sodium hypobromite and N-bromosulfamate and sulfamic acid NL x 1035 Active bromine generated from ozone and bromide of natural water and sodium bromide NL x 434 Tetramethrin DE 231-711-6 7696-12-0 x 439 Hydrogen peroxide FI 231-765-0 7722-84-1 x x 1036 Hydrogen peroxide released from sodium percarbonate FI x x x 444 7a-Ethyldihydro-1H,3H,5H-oxazolo[3,4-c]oxazole (EDHO) PL 231-810-4 7747-35-5 x x 450 Silver nitrate SE 231-853-9 7761-88-8 x 453 Disodium peroxodisulfate PT 231-892-1 7775-27-1 x 432 Active chlorine released from sodium hypochlorite IT x x 455 Active chlorine released from calcium hypochlorite IT x 457 Active chlorine released from chlorine IT x 458 Monochloramine generated from ammonium sulfate and a chlorine source FR x x 1016 Silver chloride SE 232-033-3 7783-90-6 x x x x x 473 Pyrethrins and Pyrethroids ES 232-319-8 8003-34-7 x x 491 Chlorine dioxide DE 233-162-8 10049-04-4 x x x x x x 1037 Chlorine dioxide generated from sodium chlorite by electrolysis PT x x x x x x 1038 Chlorine dioxide generated from sodium chlorite by acidification PT x x x x x x 1039 Chlorine dioxide generated from sodium chlorite by oxidation PT x x x x x x 1040 Chlorine dioxide generated from sodium chlorate and hydrogen peroxide in the presence of a strong acid PT x x x x 1041 Chlorine dioxide generated from sodium chloride by electrolysis DE x x x x x x 1042 Chlorine dioxide generated from sodium chlorite and sodium bisulfate and hydrochloric acid DE x x 1043 Chlorine dioxide generated from sodium chlorite and sodium bisulfate DE x x x x x x 1044 Chlorine dioxide generated from sodium chlorite and sodium persulfate DE x x x x x x 494 2,2-Dibromo-2-cyanoacetamide (DBNPA) DK 233-539-7 10222-01-2 x x x x x x 501 Carbendazim DE 234-232-0 10605-21-7 x x x 1022 Dialuminium chloride pentahydroxide NL 234-933-1 12042-91-0 x 515 Bromide activated chloramine (BAC) generated from precursors ammonium bromide and sodium hypochlorite SE x x 522 Pyrithione zinc SE 236-671-3 13463-41-7 x x x x x x 524 Dodecylguanidine monohydrochloride ES 237-030-0 13590-97-1 x x 529 Active bromine generated from bromine chloride NL x 531 (Benzyloxy)methanol AT 238-588-8 14548-60-8 x x 550 D-Gluconic acid, compound with N,N ²-bis(4-chlorophenyl)-3,12-diimino-2,4,11,13-tetraazatetradecanediamidine (2:1) (CHDG) PT 242-354-0 18472-51-0 x x x 554 p-[(Diiodomethyl)sulphonyl]toluene CH 243-468-3 20018-09-1 x x x x 559 (Benzothiazol-2-ylthio)methyl thiocyanate (TCMTB) NO 244-445-0 21564-17-0 x x 562 2-Methyl-4-oxo-3-(prop-2-ynyl)cyclopent-2-en-1-yl 2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate (Prallethrin) EL 245-387-9 23031-36-9 x 563 Potassium (E,E)-hexa-2,4-dienoate (Potassium Sorbate) DE 246-376-1 24634-61-5 x 566 Reaction products of paraformaldehyde and 2-hydroxypropylamine (ratio 1:1) (HPT) AT x x x x 571 2-Octyl-2H-isothiazol-3-one (OIT) FR 247-761-7 26530-20-1 x x x x x x 577 Dimethyloctadecyl[3-(trimethoxysilyl)propyl]ammonium chloride ES 248-595-8 27668-52-6 x x x 588 Bromochloro-5,5-dimethylimidazolidine-2,4-dione (BCDMH) NL 251-171-5 32718-18-6 x x x 590 3-(4-Isopropylphenyl)-1,1-dimethylurea (Isoproturon) DE 251-835-4 34123-59-6 x x 597 1-[2-(Allyloxy)-2-(2,4-dichlorophenyl)ethyl]-1H-imidazole (Imazalil) DE 252-615-0 35554-44-0 x 599 S-[(6-Chloro-2-oxooxazolo[4,5-b]pyridin-3(2H)-yl)methyl] O,O-dimethyl thiophosphate (Azamethiphos) IT 252-626-0 35575-96-3 x 608 Dimethyltetradecyl[3-(trimethoxysilyl)propyl]ammonium chloride PL 255-451-8 41591-87-1 x 1045 Eucalyptus citriodora oil, hydrated, cyclized CZ 1245629-80-4 x 1046 Cymbopogon winterianus oil, fractionated, hydrated, cyclized CZ Not available Not available x 1047 Eucalyptus citriodora oil and citronellal, hydrated, cyclized CZ Not available Not available x 609 2-Hydroxy-Ã ±,Ã ±,4-trimethylcyclohexanemethanol CZ 255-953-7 42822-86-6 x 619 3-Iodo-2-propynylbutylcarbamate (IPBC) DK 259-627-5 55406-53-6 x x x 620 Tetrakis(hydroxymethyl)phosphonium sulphate(2:1) (THPS) MT 259-709-0 55566-30-8 x x x 648 4,5-Dichloro-2-octylisothiazol-3(2H)-one (4,5-Dichloro-2-octyl-2H-isothiazol-3-one (DCOIT)) NO 264-843-8 64359-81-5 x x x x 656 Reaction products of paraformaldehyde and 2-hydroxypropylamine (ratio 3:2) (MBO) AT x x x x x 667 Alkyl (C12-18) dimethylbenzyl ammonium chloride (ADBAC (C12-18)) IT 269-919-4 68391-01-5 x x x x x x x x 671 Alkyl (C12-16) dimethylbenzyl ammonium chloride (ADBAC/BKC (C12-C16)) IT 270-325-2 68424-85-1 x x x x x x x x 673 Didecyldimethylammonium chloride (DDAC (C8-10)) IT 270-331-5 68424-95-3 x x x x x x x x 690 Quaternary ammonium compounds, benzyl-C12-18-alkyldimethyl, salts with 1,2-benzisothiazol-3(2H)-one 1,1-dioxide (1:1) (ADBAS) MT 273-545-7 68989-01-5 x x 691 Sodium N-(hydroxymethyl)glycinate AT 274-357-8 70161-44-3 x 692 Amines, C10-16-alkyldimethyl, N-oxides PT 274-687-2 70592-80-2 x 693 Pentapotassium bis(peroxymonosulfate)bis(sulfate) (KPMS) SI 274-778-7 70693-62-8 x x x x 939 Active chlorine generated from sodium chloride by electrolysis SK x x x x x x 1048 Active chlorine released from hypochlorous acid SK x x x x 1049 Active chlorine generated from sodium chloride and pentapotassium bis(peroxymonosulfate)bis(sulfate) SI x x x x 1050 Active chlorine generated from seawater (sodium chloride) by electrolysis FR x 1051 Active chlorine generated from magnesium chloride hexahydrate and potassium chloride by electrolysis FR x 1052 Active chlorine generated from magnesium chloride hexahydrate by electrolysis FR x 1053 Active chlorine generated from potassium chloride by electrolysis DK x x 1054 Active chlorine generated from sodium N-chlorosulfamate SI x x x 1055 Active chlorine generated from sodium chloride and pentapotassium bis(peroxymonosulfate)bis(sulfate) and sulfamic acid SI x x 1056 Active chlorine generated from hydrochloric acid by electrolysis SI x x x 701 Dihydrogen bis[monoperoxyphthalato(2-)-O1,OO1]magnesate(2-) (MMPP) PL 279-013-0 84665-66-7 x 1024 Margosa extract from cold-pressed oil of the kernels of Azadirachta Indica extracted with super-critical carbon dioxide DE x 724 Alkyl (C12-C14) dimethylbenzylammonium chloride (ADBAC (C12-C14)) IT 287-089-1 85409-22-9 x x x x x x x x 725 Alkyl (C12-C14) dimethyl(ethylbenzyl)ammonium chloride (ADEBAC (C12-C14)) IT 287-090-7 85409-23-0 x x x x x x x x 731 Chrysanthemum cinerariaefolium, ext. ES 289-699-3 89997-63-7 x 1057 Chrysanthemum cinerariaefolium extract from open and mature flowers of Tanacetum cinerariifolium obtained with hydrocarbon solvent ES x x 1058 Chrysanthemum cinerariaefolium extract from open and mature flowers of Tanacetum cinerariifolium obtained with supercritical carbon dioxide ES x x 744 Lavender, Lavandula hybrida, ext./Lavandin oil PT 294-470-6 91722-69-9 x 779 Reaction products of: glutamic acid and N-(C12-C14-alkyl)propylenediamine (Glucoprotamin) DE 403-950-8 164907-72-6 x x 785 6-(Phthalimido)peroxyhexanoic acid (PAP) IT 410-850-8 128275-31-0 x x 791 2-Butyl-benzo[d]isothiazol-3-one (BBIT) CZ 420-590-7 4299-07-4 x x x x x 792 Chlorine dioxide generated from tetrachlorodecaoxide complex (TCDO) by acidification DE x x 811 Silver sodium hydrogen zirconium phosphate SE 422-570-3 265647-11-8 x x x x x 794 sec-Butyl 2-(2-hydroxyethyl)piperidine-1-carboxylate (Icaridine) DK 423-210-8 119515-38-7 x 797 cis-1-(3-Chloroallyl)-3,5,7-triaza-1-azoniaadamantane chloride (cis CTAC) PL 426-020-3 51229-78-8 x x 813 Peroxyoctanoic acid FR 33734-57-5 x x x 1014 Silver zeolite SE Not available Not available x x x x x 152 Reaction products of 5,5-dimethylhydantoin, 5-ethyl-5-methylhydantoin with bromine and chlorine (DCDMH) NL Not available Not available x 459 Reaction mass of titanium dioxide and silver chloride SE Not available Not available x x x x x x x 777 Reaction products of 5,5-dimethylhydantoin, 5-ethyl-5-methylhydantoin with chlorine (DCEMH) NL Not available Not available x 810 Silver phosphate glass SE Not available 308069-39-8 x x x 824 Silver zinc zeolite SE Not available 130328-20-0 x x x x 1013 Silver copper zeolite SE Not available 130328-19-7 x x x x 1017 Silver adsorbed on silicon dioxide (as a nanomaterial in the form of a stable aggregate with primary particles in the nanoscale) SE Not available Not available x 854 (RS)-3-Allyl-2-methyl-4-oxocyclopent-2-enyl-(1R,3R;1R,3S)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (mixture of 4 isomers 1R trans, 1R: 1R trans, 1S: 1R cis, 1R: 1R cis, 1S 4:4:1:1) (d-Allethrin) DE Plant protection product 231937-89-6 x 855 (RS)-3-Allyl-2-methyl-4-oxocyclopent-2-enyl (1R,3R)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (mixture of 2 isomers 1R trans: 1R/S only 1:3) (Esbiothrin) DE Plant protection product 260359-57-7 x 843 4-Bromo-2-(4-chlorophenyl)-1-ethoxymethyl-5-trifluoromethylpyrrole-3-carbonitrile (Chlorfenapyr) PT Plant protection product 122453-73-0 x 859 Polymer of N-Methylmethanamine (Einecs 204-697-4 with (chloromethyl)oxirane (Einecs 203-439-8)/Polymeric quaternary ammonium chloride (PQ Polymer) HU Polymer 25988-97-0 x x 868 Polyhexamethylene biguanide hydrochloride with a mean number-average molecular weight (Mn) of 1415 and a mean polydispersity (PDI) of 4,7 (PHMB(1415;4,7)) FR Polymer 32289-58-0 and 1802181-67-4 x x x 869 Poly(oxy-1,2-ethanediyl),.alpha.-[2-(didecylmethylammonio)ethyl]-.omega.-hydroxy-, propanoate (salt) (Bardap 26) IT Polymer 94667-33-1 x x x 872 N-Didecyl-N-dipolyethoxyammonium borate/Didecylpolyoxethylammonium borate (Polymeric betaine) EL Polymer 214710-34-6 x 1059 Capsicum oleoresin Extractives and their physically modified derivatives. It is a product which may contain resin acids and their esters, terpenes, and oxidation or polymerization products of these terpenes. (Capsicum frutescens, Solanaceae) BE Not available 8023-77-6 x 1060 Capsicum annuum, ext. Extractives and their physically modified derivatives such as tinctures, concretes, absolutes, essential oils, oleoresins, terpenes, terpene-free fractions, distillates, residues, etc., obtained from Capsicum annuum, Solanaceae. BE 283-403-6 84625-29-6 x 1061 Reaction mass of (6E)-N-(4-hydroxy-3-methoxy-2-methylphenyl)-8-methylnon-6-enamide and N-(4-hydroxy-3-methoxy-2-methylphenyl)-8-methylnonanamide BE Not available Not available x 1062 D-Fructose AT 200-333-3 57-48-7 x 1063 Honey AT 8028-66-8 x 1064 Malt, ext. Extractives and their physically modified derivatives such as tinctures, concretes, absolutes, essential oils, oleoresins, terpenes, terpene-free fractions, distillates, residues, etc., obtained from Hordeum, Gramineae. AT 232-310-9 8002-48-0 x 1065 Vinegar (food grade containing a maximum of 10 % acetic acid) AT Not available 8028-52-2 x 1066 Cheese AT Not available Not available x 1067 Powdered egg NL Not available Not available x 1068 Saccharomyces cerevisiae NL Not available 68876-77-7 x 1069 Concentrated apple juice NL Not available Not available x 1070 Orange, sweet, ext. Extractives and their physically modified derivatives such as tinctures, concretes, absolutes, essential oils, oleoresins, terpenes, terpene-free fractions, distillates, residues, etc., obtained from Citrus sinensis, Rutaceae. CH 232-433-8 8028-48-6 x 1071 Garlic, ext. Extractives and their physically modified derivatives such as tinctures, concretes, absolutes, essential oils, oleoresins, terpenes, terpene-free fractions, distillates, residues, etc., obtained from Allium sativum, Liliaceae. AT 232-371-1 8008-99-9 x